Citation Nr: 1534216	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  12-16 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for pes planus.  

2.  Entitlement to service connection for bilateral pes planus.  

3.  Entitlement to service connection for bilateral shin splints, to include as secondary to bilateral pes planus.  

4.  Entitlement to service connection for a bilateral ankle disability, to include as secondary to bilateral pes planus.  

5.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety, and to include as secondary to bilateral pes planus.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1998 to February 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified at a Board videoconference hearing in April 2015.

The Board notes that the Veteran has filed claims for entitlement to service connection for depression and anxiety.  Based on the Veteran's contentions and diagnoses of record, the claim has been recharacterized as seen on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).

This claim was processed using the Veteran's Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issues on appeal.  

The issues of entitlement to service connection for bilateral pes planus, bilateral shin splints, a bilateral ankle disability, an acquired psychiatric disorder, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision issued in April 2000, the RO denied entitlement to service connection for pes planus.

2.  Evidence submitted since the April 2000 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for pes planus and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 2000 rating decision that denied the Veteran's claim of entitlement to service connection for pes planus is final.  38 U.S.C.A. 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2015).

2.  Evidence received since the April 2000 rating decision is new and material and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In light of the Board's favorable decision to reopen the claim of entitlement to service connection for pes planus, no discussion of the VA's duty to notify and assist is necessary for this matter.
New and Material Evidence

Under 38 U.S.C.A. § 5108 , "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  

In the April 2000 rating decision, the RO denied the Veteran's claim for pes planus.  The RO found that the evidence did not show that the Veteran's feet were aggravated by her military service.    

The Veteran was notified of that decision and of her appellate rights by way of a letter sent to her on May 1, 2000.  She did not appeal that decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie, 24 Vet. App. at 251-52.  Thus, the April 2010 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

The evidence of record at the time of the April 2000 rating decision included the Veteran's service treatment records which reveal that the Veteran had mild asymptomatic pes planus at enlistment and that she was treated on several occasions for feet complaints, including being placed on profile.  The evidence also included an April 2000 VA examination that concluded the Veteran's feet demonstrated very mild loss of the great arch of both feet.  

The Veteran submitted a claim to reopen in July 2009.  The relevant evidence received since the April 2000 decision includes private treatment records dated May 2010 to March 2013, VA treatment records dated February 2013 to April 2013, Social Security Administration (SSA) records, and the April 2015 Board Hearing transcript in which the Veteran testified she did not have problems with her feet until she entered the military.  

The Board finds that some of the evidence received since the April 2000 rating decision is new and material.  Specifically, at the April 2015 hearing, the Veteran testified that her feet did not bother her until she entered military service.  The Board notes that the lack of evidence of aggravation was one of the bases for the previous denial of this claim in the unappealed April 2000 rating decision.  As previously noted, the credibility of such evidence is presumed for the purpose of reopening the claim.  See Justus, 3 Vet. App. at 513.  As new and material evidence has been received, the previously denied claim of service connection for pes planus is reopened.  The Veteran's appeal to this extent is allowed.   


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for pes planus; the appeal is granted to this limited extent.





REMAND

Bilateral Pes Planus

The Veteran contends that her bilateral pes planus was aggravated by her military service.  Specifically, on her July 2009 claim she reported that her flat feet were due to the standing, jumping, and running she had to do in service.  

As discussed above, on the Veteran's May 1998 enlistment examination mild, asymptomatic pes planus was clinically noted.  As a pes planus defect was noted upon entrance, the Veteran is not presumed to have been in sound condition with respect to that disability.  See 38 U.S.C.A. § 1111.  Nevertheless, service connection may be awarded for a preexisting disability that was aggravated in service.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Whether a pre-existing disorder underwent an increase in severity during service is determined based on evidence of the manifestations of the disorder before, during, and after service.  38 C.F.R. § 3.306.

The Board notes that the Veteran was treated for her feet pain on several occasions during her military service, including being placed on profile, and continued to seek treatment following her military service.  As noted above, the April 2000 VA examination found that the Veteran had very mild pes planus.  However, the examiner failed to address whether the Veteran's pes planus was aggravated by service.  As such, the Board finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of her pes planus.  

Bilateral Shin Splints

The Veteran contends that she has bilateral shin splints that are related to her military service or to her bilateral pes planus.  Specifically, on her July 2009 claim she asserted she injured her legs during various obstacle courses during service.  
The Veteran's service treatment records show that she was treated for bilateral shin splints and placed on profile.  The Board notes that the Veteran's post-service medical records are absent of any complaints, treatment or diagnosis of bilateral shin splints.  However, at the April 2015 Board hearing the Veteran testified that her shin splints "come and go" and that she stays off her feet and takes pain medication when she has pain.  The Board notes that the Veteran has not been provided with a VA examination to address her claimed condition.  As such, on remand the Veteran should be provided with a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006);

Bilateral Ankle Disability

The Veteran contends that her bilateral ankle disability, to include bilateral ankle instability and osteochondral lesion, left ankle, is related to her military service or to her bilateral pes planus.  Specifically, on her July 2009 claim the Veteran asserted that she injured her ankles in-service during various obstacle courses.  At the April 2015 Board hearing the Veteran testified that she has had ankle pain since service.  The Board notes that the Veteran has not been provided with a VA examination to address her claimed condition.  The Board thus finds that the Veteran should be afforded a VA examination to determine the nature and etiology of her bilateral ankle condition.  

Acquired Psychiatric Disorder

The Veteran contends that her acquired psychiatric disorder began in service.  On her July 2009 claim, the Veteran testified that her physical problems and lowered rank during service during caused her depression and anxiety.  The Veteran testified at the April 2015 Board hearing that her in-service use of marijuana was self-medication.  The Veteran also contends that her acquired psychiatric disorder is related to her bilateral pes planus.  Post-service VA treatment records show that the Veteran is currently being treated for depression and anxiety.  The Board notes that the Veteran has not been provided with a VA examination to address her claimed depression and anxiety.  As such, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of her acquired psychiatric disorder.  

TDIU

Finally, the Board finds that the Veteran's claim for TDIU is inextricably intertwined with the issues being remanded above and the disposition of the TDIU claim must be deferred pending resolving these preliminary matters.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records for her claimed disabilities.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Then, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of her bilateral pes planus, bilateral shin splints, and bilateral ankle disability.  The entire claims file and a copy of this Remand must be made available to the examiner and the examiner shall indicate in the report that the claims file was reviewed.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.



Bilateral Pes Planus

With regards to the Veteran's diagnosed bilateral pes planus, which was noted at entrance into service, the examiner is requested to first determine whether the Veteran's condition worsened during service.  That is, whether it is at least as likely as not (i.e., 50 percent probability or greater) that bilateral pes planus permanently increased in severity.  If so, the examiner should then provide an opinion as to whether there is clear and unmistakable evidence (i.e., highest degree of medical certainty) that any increase in severity was due to the natural progress of the disease.

Bilateral Shin Splints

With regards to the Veteran's claimed bilateral shin splints, the examiner should diagnose all current disabilities manifested by shin pain.  

The examiner should then determine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any diagnosed disability manifested by shin pain is related to the Veteran's military service, to include the in-service treatment and notations of physical profiles due to shin splints.  

If bilateral pes planus is found to be related to service, the examiner should determine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current diagnosed disability manifested by shin pain 1) caused, or 2) aggravated by her bilateral pes planus.  If aggravation is present, the examiner should indicate, to the extent possible, the disability attributable to aggravation.  In so doing, the approximate level of severity of the disability (i.e., a baseline) before the onset of the aggravation should be identified.

Bilateral Ankle Disability

With regard to the Veteran's bilateral ankle disability, the examiner should determine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any currently diagnosed bilateral ankle disability is related to her military service.  

If bilateral pes planus is found to be related to service, the examiner should determine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's currently diagnosed bilateral ankle disability was 1) caused, or 2) aggravated by her bilateral pes planus.  If aggravation is present, the examiner should indicate, to the extent possible, the disability attributable to aggravation.  In so doing, the approximate level of severity of the disability (i.e., a baseline) before the onset of the aggravation should be identified.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence.  

Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles.

3. Then, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of her acquired psychiatric disorder.  The entire claims file and a copy of this Remand must be made available to the examiner and the examiner shall indicate in the report that the claims file was reviewed.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

The examiner should diagnose all current acquired psychiatric disorders.  If the diagnoses differ from those of record, to include depression and anxiety as diagnosed in VA treatment records, the examiner should attempt to reconcile those diagnoses.  

The examiner should then determine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any diagnosed acquired psychiatric disorder is related to the Veteran's military service, including the Veteran's in-service physical problems and reduction and rank.  

If bilateral pes planus is found to be related to service, the examiner should determine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's acquired psychiatric disorders were 1) caused, or 2) aggravated by her bilateral pes planus.  If aggravation is present, the examiner should indicate, to the extent possible, the disability attributable to aggravation.  In so doing, the approximate level of severity of the disability (i.e., a baseline) before the onset of the aggravation should be identified.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence.  

Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles.

4. After completing the above, the Veteran's claims, including entitlement to a TDIU, should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


